Citation Nr: 1216470	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-49 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.
 
2.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified a specific diagnosis without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the RO classified the Veteran's claim narrowly as one for service connection for cellulitis of the feet, the Board notes that the Veteran has complained of multiple symptoms and has not been assigned a clear diagnosis for his claimed bilateral foot disorder.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for any bilateral foot disorder.  See Clemons, 23 Vet. App. 1 (2009).

The Veteran testified before a Veterans Law Judge at a hearing in June 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  The Veterans Law Judge who conducted the June 2011 hearing is no longer employed by the Board.  Thus, the Veteran was given another opportunity to appear at a hearing.  In February 2012, however, the Veteran, through his attorney, indicated that he did not desire another hearing.

The Board acknowledges that, in a February 2012 motion, the Veteran, through his attorney, moved to amend the transcript of the June 2011 hearing to reflect that, on several pages, the speaker asking questions of the Veteran was misidentified as the Veteran's representative, when in fact the Veterans Law Judge was the individual asking the identified questions.  It is evident from review of the transcript beginning on page 21 and continuing to the top of page 23 that the Veterans Law Judge was the questioner.  Consequently, the Board orders that the transcript be amended to reflect the changes sought in the appellant's motion. 

The decision below addresses the Veteran's claim of service connection for tinnitus.  Consideration of the remaining claim on appeal is deferred pending completion of the development sought in the remand that follows the decision.


FINDING OF FACT

The Veteran likely has tinnitus that is attributable to his period of active military service.


CONCLUSION OF LAW

The Veteran likely has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Here, the Veteran contends that his current tinnitus is attributable to noise exposure he experienced while serving on active duty.  In particular, the Veteran states that he was exposed to noise in the course of his duties; he also contends that he was stationed very near a flight line on the military base and was exposed to noise from the aircraft taking off and landing.  

First, the Board notes that the Veteran carries a current diagnosis of tinnitus, assigned by a VA audiologist in April 2008.  The Veteran served on active duty from November 1974 to November 1978.  His DD Form 214 indicates that his military occupational specialty was field radio operator and that he was awarded a rifle expert badge and completed field radio school.

Relevant evidence consists of the Veteran's service treatment records as well as records of VA treatment the Veteran has obtained since service.  The Veteran also underwent VA examination in December 2010.  Also of record is a private audiological evaluation conducted in December 2009.  At medical examinations conducted in October 1974 and September 1978, the Veteran was found to have normal hearing and normal ears.  His service treatment records are silent as to any complaints of or treatment for tinnitus.  Post-service treatment records from the Oklahoma City VA Medical Center (VAMC) reflect that, at the Veteran's first visit to that facility in March 2008, he was noted to complain of "chronic tinnitus."  At an April 2008 VA audiology consultation, the Veteran was again noted to complain of tinnitus in both ears.  At that time, the examining audiologist acknowledged the Veteran's report of having experienced acoustic trauma in service and noted that tinnitus such as that experienced by the Veteran "is often associated with ... noise exposure."  However, no clear etiology was provided at the time.  The Veteran was again diagnosed with tinnitus at an October 2009 treatment visit. 

The Veteran underwent private audiological evaluation in December 2009.  At that time, he reported having experienced tinnitus since his time on active duty.  He also reported exposure to acoustic trauma as a field radio operator and a landing safety officer at the airstrip on the base where he was stationed.  The examiner diagnosed the Veteran with tinnitus.  In opining that the Veteran's tinnitus was linked to his in-service noise exposure, the examiner noted both the Veteran's in-service exposure to jet engine noise and the noise experienced in his service duties as a radio operator.

Following the filing of the instant claim, the Veteran underwent VA examination in December 2010.  The examiner acknowledged the Veteran's report of having experienced noise while working around jet aircraft, diesel generators, and radios.  The Veteran complained of experiencing persistent tinnitus bilaterally.  The examiner reviewed the Veteran's claims file and diagnosed him with tinnitus.  However, the examiner found it less likely than not related to service, stating that the April 2008 diagnosis of tinnitus assigned to the Veteran by a VA audiologist was "not considered a primary problem" and that tinnitus is not otherwise mentioned in the Veteran's claims file.  The examiner did not comment on the Veteran's statements that he had experienced ringing in his ears since his time in military service.  

On review of the evidence, the Board finds that the evidence is at least in equipoise; thus, a grant of service connection for tinnitus is warranted.  In this case, the evidence shows a current diagnosis of tinnitus that has been linked to military service.  Specifically, the Veteran's private audiological examiner opined that the Veteran's tinnitus was likely related, at least in part, to acoustic trauma suffered in service.  Although reaching a conflicting opinion as to onset, the report of the December 2010 VA audiology examination similarly reflects the Veteran's history of noise exposure in service, as well as findings of tinnitus.  With regard to the Veteran's complaints of in-service noise exposure, the Board finds credible his account of noise exposure in service, as it is consistent with his military duties, as well as his report of having experienced acoustic trauma by virtue of having been stationed near the flight line while on active duty.  Furthermore, the Veteran is competent to testify as to the existence of ringing in his ears that began in service and has persisted since.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("[l]ay testimony is competent . . . to establish the presence of observable symptomatology"); Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom).

The Board has a duty to analyze the credibility and probative value of the evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When evidence has been adequately explained, the Board is free to favor one medical opinion or conclusion over another.  Evans v. West, 12 Vet. App. 22, 26 (1998).  In this case, the private December 2009 audiology evaluation and the December 2010 VA examination yielded different conclusions as to the onset of the Veteran's tinnitus, but the Board finds no reason to find one examination to be more credible, probative, or reliable than the other.  The December 2009 private audiological examination provided an opinion that credibly relates the Veteran 's tinnitus to service.  The Board is required to resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board considers the Veteran's statements concerning a disability that is capable of being observed by a lay person in conjunction with acoustic trauma during service compelling evidence in furtherance of his claim, particularly more compelling than the December 2010 opinion on the matter, which apparently ignored the Veteran's contentions as to continuity of symptomatology since service.  Further, the Veteran's claimed in-service noise exposure is supported by his service records and was conceded by the December 2009 private audiologist.  Although reaching a conflicting opinion as to onset, the report of the December 2010 VA audiology examination similarly reflects the Veteran's history of noise exposure in service, as well as a finding of tinnitus.

As noted above, the competent medical evidence has identified that the Veteran carries a current diagnosis of tinnitus.  The Veteran has testified that the symptoms of his tinnitus have continued from his time in service to the present.  The Board thus concludes that the Veteran currently suffers from tinnitus that began in service.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that, based on the Veteran's lay statements regarding onset and continuity of tinnitus and the medical evidence of record, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for a foot disability.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the Veteran's claims file reflects that he has received ongoing treatment at the Oklahoma City VAMC.  Records in the file specifically document treatment at the Oklahoma City VAMC dated from March 2008, when he first sought treatment at the facility, to August 2008.  Records are also present in the file covering dates from November 2009 to March 2010.  However, the Veteran, through his representative, has submitted excerpts from VAMC treatment records dated in August 2009 and October 2009.  In addition, the Veteran testified at his June 2011 hearing that he had received treatment for his claimed foot disorder as recently as September 2010.  The Board acknowledges that the RO has sought records of the Veteran's treatment at the Oklahoma City VAMC for the time periods from March 2008 to August 2008 and from November 2009 to March 2010.  It does not appear, however, that the RO searched for any records for the period from August 2009 to November 2009, or for any records more recent than March 2010, from the Oklahoma City VAMC; no such records are present in the file; nor is there evidence that the RO has sought these treatment records.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims for service connection, on remand the AOJ must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the Oklahoma City VAMC, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

In addition, the Board notes that the record contains evidence, in the form of a March 2008 VA treatment record, indicating that the Veteran was applying for disability benefits from the Social Security Administration (SSA).  However, no medical records substantiating the application for benefits are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claim on appeal, any available medical or other records associated with the Veteran's application for SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has applied for SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Regarding the Veteran's service connection claim, the Board acknowledges that the Veteran contends that he has a disorder of the feet that he believes is related to military service.  In particular, the Veteran claims that he experienced cellulitis of the feet while on active duty and that his current foot problems stem from that initial experience.  

Regarding diagnosis of the Veteran's disability, the Board acknowledges that service treatment records reflect that he was treated in January 1975 for what was diagnosed at the time as cellulitis of the feet.  Follow-up treatment notes from January and February 1975 reflect that the Veteran was noted to have improving symptomatology with normal radiological evaluation.  At his separation examination, conducted in September 1978, he was noted to have no abnormalities of the bilateral lower extremities.   Post-service records document that the Veteran was noted in 2002 and 2003 by private treatment providers to have edema of the feet, although no diagnosis was assigned.  Further treatment records from the Oklahoma City VAMC document that the Veteran has complained of numbness in his toes and feet that has lasted for "many years."  

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms of foot problems during service, or symptoms of a current problem.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, the chronicity provisions of 38 C.F.R. § 3.303(b) (2011) are applicable where evidence, regardless of its date, shows that an appellant had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In light of the above considerations, the Board concludes that medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a bilateral foot disorder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran should be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of the claims file.  Specifically, the Veteran should be afforded a full evaluation in order to determine the current diagnosis or diagnoses of his claimed bilateral foot disorder.  In addition to conducting a physical examination, the designated examiner must provide a medical nexus opinion with respect to any identified disorder, to include cellulitis.  The opinion must address whether the Veteran has cellulitis, or any other foot disability, that is directly attributable to his military service, to include in particular the January 1975 diagnosis of and treatment for cellulitis of the feet.  The examiner must include a well-reasoned medical opinion addressing the onset of any diagnosed foot disorder and the medical probabilities that such disability is related to the Veteran's time in service, particularly in light of his contentions, his in-service treatment for cellulitis, and the current complaints of pain and numbness in his feet as documented by both private and VA treatment providers.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  The AOJ must obtain from the Oklahoma City VA Medical Center any available medical records pertaining to the Veteran's evaluation or treatment at any time from August 2008 to November 2009 and from March 2010 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  Any medical or other records relied upon by SSA in deciding a claim for disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

4.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  

The examiner must review the claims file, examine the Veteran, and provide diagnoses for each foot disorder the Veteran currently experiences.  For each such disorder, the examiner must provide an opinion as to whether it is at least as likely as not that the disorder began during service or is otherwise attributable to the Veteran's period of service or event coincident therewith, such as his January 1975 treatment for cellulitis of the feet.  

The examiner must review the Veteran's claims file, to include a copy of this remand and any evidence obtained pursuant to the development directed herein.  A well reasoned opinion must be provided with a detailed explanation for all conclusions reached.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.  

5.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further consideration.

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


